In a matrimonial action in which plaintiff was granted a judgment of divorce, she appeals from an order of the Supreme Court, Queens County, dated September 30, 1975, which settled a proposed transcript, with an addendum thereto. Order affirmed, without costs or disbursements. Appellant does not specifically deny that the addendum to the transcript (stating that "trust continues to December 31, 1977, income to plaintiff remains the same until then”) is correct. Whether the income is $15,000 per year, or only $7,500, is a matter to be determined dehors the addendum per se. The precise date of the termination of the trust is not relevant to the issues on the appeal from the judgment. The effect of the ultimate cessation of receipt by the plaintiff of income from said trust, whenever that occurs, is a matter relevant only to possible later procéedings to amend the judgment of divorce. Gulotta, P. J., Hopkins, Damiani, Shapiro and Hawkins, JJ., concur.